      Case 1:21-cv-01025-PGG-SLC Document 40 Filed 09/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRIMED PHARMACEUTICALS, LLC,

                                Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 21 Civ. 1025 (PGG) (SLC)


STARR INDEMNITY & LIABILITY COMPANY,
                                                                             ORDER
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Telephone Conference held today, September 9, 2021, the Court orders

as follows:

   1. Plaintiff PriMed Pharmaceuticals, LLC (“PriMed”) has produced to Defendant Starr

         Indemnity & Liability Company (“Starr”) additional documents since the last Telephone

         Conference on August 23, 2021 (the “Additional Production”). Starr shall complete its

         review of the Additional Production, and by Thursday, September 30, 2021, the parties

         shall file a joint letter either certifying that discovery is complete, or setting forth the

         additional discovery, if any, that any party believes is necessary before moving on to

         dispositive motions, or requesting a conference to resolve any remaining discovery issues.


Dated:          New York, New York
                September 9, 2021

                                                       SO ORDERED.



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
